DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Claims 1-4, 7-11, and 17-18 in the reply filed on 23 August 2022 is acknowledged.
Claims 12-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention (method of making), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 23 August 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “occlusal surface of a cavity.” The limitation “cavity” is indefinite as ambiguous, because it is not clear whether the term refers to a cavity of a tooth or to a cavity of the shell (see, for example, Claim 1). The specification talks in terms of an occlusal surface of a tooth [0014, 0047, 0050]. Examiner considers the limitation to include the interpretation of occlusal surface of a tooth.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 7-11, 17-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-8, and 10 of U.S. Patent No. 6,454,565. Although the claims at issue are not identical, they are not patentably distinct from each other because in US’565, Claim 1 requires a shell having cavities shaped to engage individual teeth, including a first layer being discontinuous (i.e. with a discontinuity in the first layer) and a second layer being a continuous outer layer formed over the first (words “inner” and “outer” provide their relative positions to each other), and Claim 7 recites a polymeric structure of the shell (Claim 4).
Compare Claim 2 of application with Claim 2 of US’565.
Compare Claim 3 with Claim 3 of US’565
Regarding Claim 4, although the claims of US’565 do not explicitly recite a configuration in which portions vary along one or more of the recited axes, the configuration recited in Claims 1, 4, 9, and 10, in which the inner layer of the dental shell is made to engage individual teeth and wherein at least a region is reinforced with various structures and possibly including an interpenetrating network, it would have been obvious that the appliance would vary along at least on of the recited axes.
Regarding Claim 7, although the claims of US’565 do not explicitly recite the limitation that the first window is formed through the first layer on an occlusal surface of a tooth, it would have been obvious to a person of ordinary skill in the art to have the discontinuity in the appliance of Claim 1 in US’565 to be formed on an occlusal surface of a tooth; whether a tooth has a cavity is an intended use of which the claimed apparatus is capable.   
Compare Claim 8 with Claim 4 of US’565
Compare Claim 9 with Claim 7 of US’565
Compare Claim 10 with Claim 8 of US’565
Compare Claim 11 with Claims 7 and 8 of US’565; a combination of materials is an obvious selection of materials claimed.
Compare Claim 17 with Claims 1, 5, and 10 of US’565
Regarding Claim 18, although the claims of US’565 do not explicitly recite a configuration in which portions vary along one or more of the recited axes, the configuration recited in Claims 1, 4, 9, and 10, in which the inner layer of the dental shell is made to engage individual teeth and wherein at least a region is reinforced with various structures and possibly including an interpenetrating network, it would have been obvious that the appliance would vary along at least one of the recited axes.
Conclusion
No claim is allowed.
The closest prior art is considered to be Adell (US 4,983,334). 
Adell (US’334) teaches a dental appliance made of a polymer (Abstract) with an inner and outer layer (Figs. 17-19; col. 5, lines 18-37). US’334 fails to teach a discontinuous inner layer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M WEDDLE whose telephone number is (571)270-5346. The examiner can normally be reached 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER MARION WEDDLE
Examiner
Art Unit 1712



/ALEXANDER M WEDDLE/Primary Examiner, Art Unit 1712